Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Claims Cancelled

Claims 3, 7, 9 and  11 are cancelled.

                                                        Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims  1, 2, 4-6, 8, 10, 12 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Du 2018/0232629  in view of the Well Known Prior Art.

     With respect to claim 1, Du teaches  a pooling method, comprising: acquiring data of each column in a pooling window (see figure 2) column by column, see para. 14 each time the pooling window is moved (see para. 40, lines 6). Du teaches passively receiving pixel data from an external output component, such as buffer 13.  Du teaches a pooling size of the window   is 4x4, N is positive at 4,  and the moving stride is 1, see para. 40. Du teaches receiving pixel data in the pooling window from outside (buffer 13) with pixel data being sent column by column. Du teaches reading the pixel data of each column in the pooling window 12 from outside column by column, see para. 4.    Du teaches performing a pooling operation (para. 35, entirety)  on the pooling data of the pooling window when the pixel data is acquired from memory 1 to memory 2; and outputting the pooling result to pooling unit 12 of the pooling operation, see figure 2. 

     What Du does not teach is where the sliding size is N and N is an integer  greater than 1. However, it would have been obvious to one of ordinary skill in the art to set the sliding size to any integer greater than one as a matter of design choice.  The specification does not appear to provide any known advantages to having a window sliding size greater than 1 other than what is obvious or well known to one of ordinary skill in the art     Du teaches wherein the sliding size is 1 and not N.  It would have been obvious to one of ordinary skill in the art to change the sliding size from 1 to N.
     Hence, it would have been obvious to one of ordinary skill in the art to program the pooling operation so as to slide the window any size greater than  or equal to 1. 



     What Du does not teach is  the moving stride is equal to N = 4. Instead, the moving window is equal to 1.
     The examiner submits that it would have been obvious  to one of ordinary skill in the art, at the time the invention was filed, to change the moving slide any  arbitrary distance  where N is positive, as a matter of convenience of design choice. 


     With respect to claim 4, Du teaches wherein the pixel is a convolution operation, see convolution operation module 3 obtained after the convolution operations 11, 12.

     With respect to claim 5, Du teaches a pooling system, comprising a pooling device 11, 12; acquiring module 2 to acquire pixel data of each column in the pooling window from outside (buffer 13) with pixel data being sent column by column. Du teaches reading the pixel data of each column in the pooling window 12 from outside column by column, see para. 40.  Du teaches a pooling operation module 3 as claimed and an output module 5/52 as claimed. 
     
     With respect to claim 6, Du teaches a size of a pooling window that is 4 x 4 where 4 is positive,  and the moving stride is 1. Du teaches a pixel receiving unit receiving pixel data from outside column by column, see para. 40; and memory controller 21 for reading pixels column by column from the outside. 
     What Du does not teach is  the moving stride is equal to N = 4. Instead, the moving window is equal to 1.
     The examiner submits that it would have been obvious  to one of ordinary skill in the art, at the time the invention was filed, to change the moving slide any  arbitrary distance  where N is positive, as a matter of convenience of design choice. 

     With respect to claim 8, Du teaches  a pixel convolution operation is performed by module 3 after the convolution operation results 11,12.

     With respect to claim 10, Du teaches wherein each pixels are outputted in each row column by column, see figure 4a, figure 6 and para. 40.

     With respect to claim 12, Du teaches  a convolution operation via module 3 but the reference does not teach that  the module 3 is an accelerator or a central processor.  However,  the examiner submits that it would have been well known to one of ordinary skill in the art to make a module using a central processor for the purpose of performing the convolution functions as claimed. One of ordinary skill in the art would have known 

     With respect to claim 17,  Du teaches  a convolution operation via module 3 but the reference does not teach that  the module 3 is an accelerator or a central processor.  However,  the examiner submits that it would have been well known to one of ordinary skill in the art to make a module using a central processor for the purpose of performing the convolution functions as claimed. One of ordinary skill in the art would have known to program the processor in such a way as to program it to performed the desired convolution functions.   


 Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Lee.
      With respect to claim 13, Du teaches  a pooling method, comprising: acquiring data of each column in a pooling window (see figure 2) column by column, see para. 14 each time the pooling window is moved (see para. 40, lines 6); 
     Du teaches passively receiving pixel data from an external output component, such as buffer 13.
     Du teaches a pooling size of the window   is 4x4, N is positive at 4,  and the moving stride is 1, see para. 40. Du teaches receiving pixel data in the pooling window from outside (buffer 13) with pixel data being sent column by column. Du teaches reading the 

      Du teaches performing a pooling operation (para. 35, entirety)  on the pooling data of the pooling window when the pixel data is acquired from memory 1 to memory 2; and outputting the pooling result to pooling unit 12 of the pooling operation, see figure 2. 
     What Du does not teach is where the sliding size is N and N is an integer  greater than 1. However, it would have been obvious to one of ordinary skill in the art to set the sliding size to any integer greater than one as a matter of design choice.  The specification does not appear to provide any known advantages to having a window sliding size greater than 1 other than what is obvious or well known to one of ordinary skill in the art. Hence the pooling operation can be programmed to slide the window any size greater than  or equal to 1. 

     Du teaches wherein the sliding size is 1 and not N.  It would have been obvious to one of ordinary skill in the art to change the sliding size from 1 to N.
     Lee teaches using computer instructions stored in a memory, for controlling a pooling operations, see paragraphs 52, 53 and 181. 
     Since Du and Lee are both directed toward pooling operations, the purpose of using a non-transitory storage medium to store instructions for performing a pooling operation, would have been recognized by Du as set forth by Lee. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify elements, 3, 6 and 7 so that the functions are performed by a 
     With respect to claim 14, Du  teaches receiving external pixel data components being output in a column-wise manner.   Pixel components are being outputted (buffer 13) with pixel data being sent column by column. Du teaches reading the pixel data of each column in the pooling window 12 from outside in a manner column by column, see para. 40.

     With respect to claim 15, Du teaches wherein the pixel is a convolution operation, see convolution operation module 3 obtained after the convolution operations 11, 12. The motivation for the rejection is the same as that to claim 13.

    With respect to claim 16, Du teaches  a convolution operation via module 3 but the reference does not teach that  the module 3 is an accelerator or a central processor.  However,  the examiner submits that it would have been well known to one of ordinary skill in the art to make a module using a central processor for the purpose of performing the convolution functions as claimed. One of ordinary skill in the art would have known to program the processor in such a way as to program it to performed the desired convolution functions.   



                                                Examiner’s Remarks

     The applicant has amended claims 1, 2, 5, 6, and 13 to recite passively receiving pixel data from an external pixel component. Support for the change appears to find support  at least by paragraphs 51 and 80. However,  the output of the pixel appears from different sources, as referred to in the specification. Moreover, the specification does not limit passive reception to examples provided in the specification.  Therefore, the claims, as  amended, broadly recite the features of the present invention namely by use of buffer 13.  Particularly, Du teaches, receiving pixel data in the pooling window from outside (buffer 13) with pixel data being sent column by column. Du teaches reading the pixel data of each column in the pooling window 12 from outside column by column, see para. 40.

     Also the applicant argued that Du does not teach  sliding window by N.  Where N is the dimension of the window N X N.  The examiner agrees that N = 4 and  the window slides by 1 as taught by Du. But no motivation is provided in the specification, nor in the applicant’s remarks, which would explain why it is novel to slide by 4 as opposed to sliding by 1.  Therefore sliding the window by 4 appears to be something that one of ordinary skill in the art would have known to do for designing the type of spooling results. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROME GRANT II/Primary Examiner, Art Unit 2664